     Case 5:19-cv-00002-MTT-CHW Document 60 Filed 12/16/20 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION

MARTIN L. BLACKWELL,                        )
                                            )
                                            )
                    Plaintiff.              )
                                            )
                                            )
             v.                             )
                                            )   CIVIL ACTION NO. 5:19-cv-2 (MTT)
                                            )
ALETA GARDNER                               )
                                            )
                                            )
                Defendant.                  )
 __________________                         )


                                            ORDER

      United States Magistrate Judge Charles H. Weigle recommends denying Plaintiff

Martin Blackwell’s motion for relief from judgment. Doc. 56. Blackwell objected, so

pursuant to 28 U.S.C. § 636(b)(1), the Court reviews the Recommendation de novo.

      Blackwell sued Gardner for allegedly providing inadequate medical treatment and

retaliating against him. Doc. 13 at 4-10. Gardner moved to dismiss for failure to

exhaust administrative remedies, and the Magistrate Judge recommended granting that

motion. Docs. 33; 40. Blackwell objected. Doc. 49. In that objection, Blackwell stated,

in conclusory fashion, that he “did exhaust his remedies. [He] had two (2) active

Grievances and was Procedurally Barred from filing any more Grievances at that time.”

Doc. 49 at 1. The Court interpreted this as an argument that the GDC’s two-grievance

limit rendered the administrative process unavailable to him, but noted that “courts have

consistently held that this limitation does not render the grievance process unavailable
      Case 5:19-cv-00002-MTT-CHW Document 60 Filed 12/16/20 Page 2 of 4




under Ross [v. Blake, 136 S.Ct. 1850 (2016)].” Doc. 50 at 2. The Court adopted the

Recommendation. See generally id.

        In his motion for reconsideration, Blackwell appears to make three arguments.

First, he claims that Gardner’s alleged conduct was “out of scope of employment.” Doc.

55 at 2. The Court cannot discern the relevance of his pinpoint citation, 1 although the

case he cites does address scope of employment issues in the context of the Westfall

Act. See generally Gutierrez de Martinez v. Lamagno, 515 U.S. 417 (1995). That

argument provides no grounds for relief from the Court’s judgment.

        Second, Blackwell alleges generally that “Plaintiff has filed several grievances on

medical / Aleta Gardner that courts have not look at.” Doc. 55 at 2. He argues that

“[t]he Court can not dismiss Plaintiff complaint without researching all of Plaintiff’s

Grievances. Exhibit A. OTTS Grievance History.” Id. However, the motion for

reconsideration did not attach a grievance history or grievance records, so it is entirely

unclear what “grievances” Blackwell means to reference.

        His objection cites Grievance #251580, in which Blackwell alleged that Gardner

cancelled his allergy medications. Doc. 57 at 1-2. That grievance is in the record and

was filed in September 2017 and denied in October 2017. Doc. 37-1. This case

concerns Gardner’s alleged denial of medication in September 2018. As the Magistrate

Judge reasoned, “Plaintiff cited to grievances filed in September 2017 and March 2018.

Doc. 37. Again, neither of those grievances could have possibly addressed the

September 2018 incident, since it was yet to occur.” Doc. 40 at 4. That reasoning

remains sound.


1He cites specifically to Gutierrez de Martinez v. Lamagno, 515 U.S. 417, 433 n.10, which has no
discernible relevance to his argument.


                                                      -2-
     Case 5:19-cv-00002-MTT-CHW Document 60 Filed 12/16/20 Page 3 of 4




       Blackwell does not specifically cite to any other grievances. His vague and

sweeping allegation of other “grievances on medical . . . that courts have not look at” is

insufficient and, at least in the case of Grievance #251580, untrue. Further, the burden

is on Blackwell to allege exhaustion (at Turner’s first step) and put forth evidence of

exhaustion (at Turner’s second step), and he has done neither. The burden is not on

the Court to go out and “research[] all of Plaintiff’s Grievances.” Doc. 55 at 2.

       Still, the Defendants did file a copy of Blackwell’s grievance history, and no

grievances filed after June 2018 were medical in nature. Doc. 33-5. The Defendants,

unlike Blackwell, individually analyzed his grievances and discussed why they did not

exhaust the claims brought in the complaint. Doc. 33-1 at 6. The Magistrate Judge also

considered them thoroughly, and nothing in Blackwell’s motion for reconsideration

undermines the Magistrate Judge’s analysis.

       Third, Blackwell argues, in general terms, that he has a right to discovery. Doc.

55 at 2. Apparently he wants hard copies of “all medical grievances and response and

testimony of all Person involved.” Doc. 59 at 3, 6. As the Magistrate Judge noted,

however, the Plaintiff bore the duty to conduct discovery, including on exhaustion, but

did not. Doc. 56 at 1-2. The Magistrate Judge concluded that Blackwell’s “failure to

conduct discovery does not constitute a judicial mistake or otherwise give any cause for

vacating the Court’s final judgment in this action.” Doc. 56 at 2.

       In his objection to the Magistrate Judge’s Recommendation to deny his motion

for reconsideration, Blackwell argues that Washington State Prison previously refused

him copies of relevant grievances because he would not pay for them. Doc. 57 at 2.

He attached a blank invoice listing the GDC’s price for records: $1.75 for labor, plus 25¢




                                                -3-
     Case 5:19-cv-00002-MTT-CHW Document 60 Filed 12/16/20 Page 4 of 4




per page for copies. Doc. 57-2 at 1. He argues he is indigent and should not have to

pay for the records. Doc. 57 at 2. Blackwell gives no reason why he could not have

made this argument in response to the October 31, 2019 motion to dismiss. But in any

event, inmates proceeding in forma pauperis still must pay the cost of discovery,

including making copies of records, and Blackwell cites no authority to support his

argument to the contrary.

      Accordingly, after review, the Court accepts and adopts the findings, conclusions,

and recommendations of the Magistrate Judge. The Recommendation (Doc. 56) is

ADOPTED and made the Order of the Court, and Blackwell’s motion for relief from

judgment (Doc. 55) is DENIED.

      SO ORDERED, this 16th day of December, 2020.

                                                S/ Marc T. Treadwell
                                                MARC T. TREADWELL, CHIEF JUDGE
                                                UNITED STATES DISTRICT COURT




                                              -4-
